OPINION — AG — PRIVATE LESSES OF PUBLIC TRUST PROPERTY, WHETHER REAL OR PERSONAL, HAVE A SEPARATE, IDENTIFIABLE PROPERTY INTEREST WHICH IS NOT BY REASON OF ANY RETAINED TRUST OR GOVERNMENTAL BENEFICIAL OWNERSHIP EXEMPT FROM TAXATION UNDER EITHER ARTICLE X, SECTION 6, ARTICLE X, SECTION 6(A) OF THE CONSTITUTION OF OKLAHOMA, AND THAT EACH LESSEE'S ENTITLEMENT TO AN EXEMPTION FROM TAXATION FOR ANY OTHER REASON COGNIZABLE UNDER THE CONSTITUTION, INCLUDING CHARITABLE USE, IS TO BE DETERMINED AS A MATTER OF FACT ON A CASE BY CASE BASIS BY REFERENCE TO THE NATURE OF THE LESSESS'S 60 Ohio St. 1971 178.7 [60-178.7] IS IN CONFLICT WITH
THE PROVISIONS OF ARTICLE V, SECTION 50 AND ARTICLE X, SECTION 6, ARTICLE X, SECTION 6(A), IT IS UNCONSTITUTIONAL. AG OPINION NO. 69-156 IS WITHDRAWN. CITE: ARTICLE XII, SECTION 1, ARTICLE I, SECTION 3, ARTICLE X, SECTION 6, 11 Ohio St. 1965 Supp., 481 [11-481], 11 Ohio St. 1965 Supp., 482 [11-482], 62 Ohio St. 1971 651 [62-651], 60 Ohio St. 1977 Supp., 178.7 [60-178.7] (JOHN PERCIVAL)  * (AD VALOREM, EXEMPTION, PUBLIC TRUST) ** SEE: OPINION NO. 79-106 (1979) **